359 So. 2d 36 (1978)
Lana MELLOR and Robert W. Mellor, Her Husband, Petitioners,
v.
Jean A. ARAKGUI, M.D. and Robert E. Lockwood, Clerk of the Circuit Court in and for Broward County, Florida, Respondents.
No. 78-215.
District Court of Appeal of Florida, Fourth District.
May 31, 1978.
Linda Koenigsberg of Cohen & Kokus, Miami, for petitioners.
Steven R. Berger of Carey, Dwyer, Cole, Selwood & Bernard, P.A., Miami, for respondents.
DAUKSCH, Judge.
By their Petition for Writ of Mandamus, Petitioners request that the Clerk of the Broward Circuit Court be ordered to issue a court certificate terminating the jurisdiction of medical mediation panel.
No hearing was commenced within six months' from the date Petitioners' claim for medical mediation was filed. As we held in Green v. Broward General Medical Center, 356 So. 2d 877 (Fla. 4 DCA, Opinion issued March 21, 1978), the jurisdiction of a medical mediation panel terminates if no hearing is held within six months from the date the claim was filed. Petitioners are now entitled to pursue their cause of action in the circuit court without further delay.
The Petition for Writ of Mandamus is granted and the Clerk of the Broward Circuit Court is hereby ordered to issue a court *37 certificate terminating jurisdiction of the medical mediation panel.
ANSTEAD and MOORE, JJ., concur.